Deen, Presiding Judge,
dissenting.
The judicial construction of insuring and exclusionary clauses in policies of insurance has long troubled the courts of this state. No part of this problem has been more troubling than the interpretation of accidental death clauses when the insured had a preexisting infirmity which might have caused or contributed to the death. The cases dealing with this issue seem to turn upon the language of the policies and the wording of the clauses. Pippin v. Mutual Life Ins. Co., *331108 Ga. App. 741 (134 SE2d 446). Hall v. Gen. Acc. Assur. Corp., 16 Ga. App. 66, 73 (85 SE 600) involved the construction of a policy insuring against loss of life " 'which shall result solely and exclusively’ from 'bodily injuries effected through external, violent, and accidental means.’ ” (Emphasis supplied.) There the insured, who was suffering from an incurable disease, fell and soon died; this court in interpreting the clause above, held that the insurer would not be relieved of liability even though the insured’s death may only have been accelerated by the fall. "[Liability is not defeated merely because the existing disease aggravated or rendered more serious the consequences of the accident.” Id., p. 74. Hall makes it clear that the issue of coverage under a clause insuring against injury or death caused solely by accidental means is one of causation only. "Whether the injury was the proximate cause was purely a question of fact, for it involved a determination, upon evidence, of the relations between the alleged causes and effects, and nothing more; and not only might the jury have found that one of the causes was a mere condition, but when two or more causes may have contributed to an injury, and there is doubt, or the facts are of such a character that equally prudent persons would draw different conclusions, as to which of the contributing causes was the efficient, dominant and proximate cause, the question should be submitted to the jury.” Id., pp. 66, 67 (3). "[WJhen the plaintiff shows a bodily injury which, prima facie, was inflicted through external, violent, and accidental means, the insurer, in order to rebut a prima facie right of recovery and to defeat liability must show . . . that the injury in question was due in the first instance, either wholly or in part, to the disease from which the insured appears to have suffered. . . If there is evidence that the result was caused by an intervening cause, or that such a cause contributed to the result, it is then for a jury to say whether or not the presumption raised by proof of an injury due to a cause prima facie accidental has been rebutted... The ascertainment of the proximate cause of death is the real object to be attained in every such case as that now before us. ” Id., pp. 76-77. (Emphasis supplied.)
*332The majority makes much of the fact that the trial judge, as the trier of fact in this case, found the injury to the insured contributed to her death, whereas the policy requires that death result "directly and independently of all other causes.” (Emphasis supplied.) It is true that United Ins. Co. of America v. Monroe, 115 Ga. App. 747 (156 SE2d 99) holds that under a clause insuring against death caused "directly and independently of all other causes by accidental bodily injury” the beneficiary has the burden of proving that the accident was not merely a contributing cause of the death of the insured. Monroe and the majority however ignore the language of Hall which states: "[I]f the injury, by aggravating the disease, accelerated the death of the assured, then it resulted 'directly, independently and exclusively of all other causes.’ In other words, if death would not have occurred when it did but for the injury resulting from the accident, it was the direct, independent, and exclusive cause of death at that time, even though the death was hastened by the diseased condition.” Id., p. 78. I interpret this to mean, while the majority does not, that when an injury accelerates the death of an insured from a pre-existing disease, if the death would not have occurred when it did but for the injury received in the accident, the trier of fact may find the accident to be the proximate cause of death even though it may be contributory in the sense that a healthy person would not have succumbed to the injury.
The language in the policy sub judice insures against death "resulting directly and independently of all other causes” other than accident. While this language is exactly like that interpreted in Monroe, the Hall case notes there is no difference in the construction of policy language which purports to compensate death by accident "independently of all other causes” and that which limits recovery for death due "solely and exclusively” from accident. Hall, supra, p. 74. It appears to me that this case requires this court to choose between two fundamentally differing interpretations of accidental death clauses, as evidenced by the Hall and Monroe cases when the insured suffered from a pre-existing disease,. Hall on the one hand stands for the proposition that in *333such a case the issue is one of proximate cause of death for the jury to determine, that the burden of proving non-liability is on the insurer and that an injury received in an accident may be found to be the proximate cause of death even though the pre-existing condition may be ultimately found to be a contributing factor. Monroe on the other hand mandates that the burden of proving recovery is on the beneficiary and there is no liability where the pre-existing infirmity was a possible contributing cause of death. I disagree with the majority that there is no conflict between these cases. What the majority has done here is to emasculate Hall while purporting to follow it. I believe that the reasoning in Hall is sound and that anything to the contrary in Monroe should be overruled. "If a company which writes accident insurance insures one who is suffering from a number of maladies against loss of life solely and exclusively due to the accident, and an accident happens which perhaps would not have caused the death of a normally healthy person and yet which, by precipitating the baneful effects of the maladies, shortens the life of the person in question by any appreciable length of time, no matter how short, the injury, as the underlying essential proximate cause, must at last be said to have produced the result which otherwise would not have happened at the time and place at which it occurred.” Hall, supra, p. 71.
There was ample evidence on which the court, hearing the matter without a jury, could decide the issue of proximate cause in favor of the insured’s beneficiary, although the evidence as a whole also requires a finding that the pre-existing physical infirmity was a contributing factor in her death. Because I believe that Monroe should be overturned and that Hall should be followed whereas the majority believes that Monroe is to be preferred to Hall, I must respectfully dissent.